department of the treasury internal_revenue_service washington d c jun tax_exempt_and_government_entities_division uniform issue list legend plan account d account c taxpayer a financial_institution e individual f amount amount amount amount4 amount irag dear this is in response to a request for a private_letter_ruling dated date as supplemented by correspondences dated may and in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution of amount from plan b taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to his responsibility to care for his mother-in-law her deteriorating medical_condition and subsequent death which impaired his ability to manage his financial affairs taxpayer a participated in plan b a qualified_plan under sec_401 of the code on date taxpayer a received a distribution of amount from plan b this equaled amount minus federal taxes withheld of amount on date taxpayer a deposited amount into account c his joint checking account with his spouse on date taxpayer a transferred amount in account c to account their savings account taxpayer a represents he intended to rollover a portion of the distribution amount into an individual_retirement_account ira with financial_institution e taxpayer a is the primary caretaker for individual f his mother-in-law over the last several years the health of individual f has declined and it worsened in the period after the distribution specifically during the 60-day rollover period individual f became increasingly ill with a serious medical_condition taxpayer a spent much of his time caring for individual f who required numerous medical visits due to her medical_condition on date within the 60-day period individual f passed away taxpayer a then turned his attention to funeral and estate_planning as a result taxpayer a failed to roll over amount into another ira within the 60-day rollover deadline on date amount was deposited into ira g with financial_institution e taxpayer a further represents that amount has not been used for any other purpose based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was due to his responsibility to care for individual f her worsening medical_condition and subsequent death which impaired taxpayer a's ability to manage his financial affairs during the 60-day rollover period therefore pursuant to sec_402 the service hereby waives the day rollover requirement with respect to the distribution of amount from plan b provided all other requirements of sec_402 of the code except the 60-day requirement were met with respect to such contribution the contribution of amount to ira g on date will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact i d se t ep ra t1 at sincerely yours carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
